FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN B. ODOMS,                                   No. 11-16604

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00223-RCJ-VPC

  v.
                                                 MEMORANDUM *
HOWARD SKOLNIK; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Robert C. Jones, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Nevada state prisoner John B. Odoms appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal for failure to exhaust, and for clear

error its factual determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.

2003). We affirm.

      The district court properly dismissed Odoms’s action because he failed to

exhaust administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95

(2006) (holding that “proper exhaustion” is mandatory and requires adherence to

administrative procedural rules).

      Odoms’s remaining contentions, including his challenge to the validity of

Nevada Department of Corrections Administrative Regulation 740, are

unpersuasive.

      AFFIRMED.




                                           2                                    11-16604